Citation Nr: 1819662	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-15 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for respiratory disability.

2.  Entitlement to service connection for heart abnormality with chest pain.

3.  Entitlement to service connection for stomach cramps.

4.  Entitlement to service connection for frequent urination.

5.  Entitlement to service connection for hives.

6.  Entitlement to service connection for weight gain.

7.  Entitlement to an initial compensable rating for a left shoulder disability.

8.  Entitlement to an initial compensable rating for rhinitis.

9.  Entitlement to an initial rating in excess of 10 percent for a right hand disability.


10.  Entitlement to an initial rating in excess of 10 percent prior to March 9, 2015, and to a rating in excess of 30 percent beginning March 9, 2015, for a left hand disability.

11.  Entitlement to an initial rating in excess of 30 percent for pes planus and bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to December 2011. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah and a September 2013 rating decision by the VA RO in Phoenix, Arizona.  Jurisdiction over the case was subsequently transferred to the VA RO in Atlanta, Georgia.  

During the pendency of the appeal, a September 2013 rating decision assigned a higher rating of 30 percent for the Veteran's bilateral pes planus and bilateral plantar fasciitis, effective January 1, 2012.  However, the 30 percent rating does not represent a complete grant of the benefit sought on appeal.  The Board also notes that, in an April 2015 rating decision, the RO increased the rating assigned for the Veteran's left hand arthritis to 30 percent effective from March 9, 2015.  Thus, the issues of entitlement to higher initial rating for the Veteran's pes planus and plantar fasciitis and entitlement to an initial rating in excess of 10 percent prior to March 9, 2015, and to a rating in excess of 30 percent beginning March 9, 2015, for left hand remain on appeal.  However, the Board has limited its consideration accordingly.     

This case was previously before the Board in December 2015, at which time it was remanded for additional development.  At that time, entitlement to a total disability based rating based on individual unemployability due to service-connected disabilities (TDIU) was on appeal.  In a January 2016 rating decision, the Veteran was granted entitlement to TDIU effective January 1, 2012.  The Veteran indicated that the rating decision had satisfied her appeal on that issue.  Accordingly, entitlement to TDIU no longer remains on appeal, and no further consideration is needed.  The case has now been returned to the Board for further appellate action. 

The Veteran requested a personal hearing before a member of the Board in May 2013 Substantive Appeal.  Although a hearing was scheduled for June 2, 2016, the Veteran cancelled her request for a hearing in a statement received by VA in July 2016.  Consequently, the Veteran's request for a personal hearing is deemed withdrawn.  

The issues of entitlement to service connection for respiratory a disability, heart abnormality with chest pain, stomach cramps, frequent urination, skin hives, weight gain, and entitlement to an increased ratings for right and left hand disabilities, and a left shoulder disability are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have allergic rhinitis productive of nasal polyps, 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side.

2.  Prior to July 10, 2013, bilateral pes planus with bilateral planter fasciitis was not manifested by pronounced symptoms.

3.  Beginning July 10, 2013, bilateral pes planus with bilateral planter fasciitis has been manifested by pronounced symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2017).

2.  The criteria for an initial rating in excess of 30 for bilateral pes planus with bilateral plantar fasciitis have not been met percent prior to July 10, 2013.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2012).

3.  The criteria for a rating of 50 percent, but not higher, for bilateral pes planus with bilateral plantar fasciitis have been met beginning July 10, 2013.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Initial Compensable Rating for Rhinitis

The Veteran was afforded a VA examination in August 2013.  At that time, she reported that she had experienced a runny nose and watery eyes since 1989.  She reported that she was advised to wear a mask and used nasal spray to help with her issues while in Iraq.  She reported that she still used over-the-counter nasal spray.  Upon physical examination there were no nasal polyps noted.  The examiner diagnosed allergic rhinitis, and noted that there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.

A review of the Veteran's VA Medical Center treatment records do not show that the Veteran has complained of worsened symptoms in the recent past.  Indeed, other than expressing general disagreement with the evaluation and stating that she should have received a 10 percent evaluation, it does not appear that the Veteran or her attorney have submitted any additional argument in an effort to substantiate her claim.

The Board finds that the Veteran is not entitled an initial compensable rating for allergic rhinitis.  There is no evidence that the Veteran has nasal polyps or that the Veteran has a greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2017).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 




Increase Rating for Bilateral Pes Planus and Bilateral Plantar Fasciitis

In November 2011, the Veteran was afforded a VA examination.  At that time, the Veteran reported that both her feet had been bothering her for 24 years.  She reported that she experienced pain and that her symptoms occurred while resting, standing, and walking.  However, she did not have stiffness, swelling, or fatigue.  She reported undergoing multiple surgeries on her feet.  She reported further treatment with shoe inserts, and reported that she did not experience any overall functional impairment from her condition.  Upon physical examination, there was no tenderness, painful motion, weakness, edema, heat, redness, atrophy, or disturbed circulation in either foot.  There was active motion in the metatarsophalangeal joint of the great toe.  The Veteran had bilateral pes planus, and moderate valgus present.  Hammer toes, Morton's metatarsalgia, hallux rigidus, and hallux valgus were not present in either foot.  The Veteran did not have any limitation with standing or walking.  She did require arch support, but did not require orthopedic shoes, corrective shoes, or foot supports for either foot.   

In July 2013, the Veteran was afforded another VA examination.  At that time the Veteran reported that she had pain in both feet.  Upon physical examination, the examiner noted that the Veteran had accentuated pain on manipulation of both feet. The Veteran's symptoms were not relieved by arch support.  There was no indication of swelling, calluses, or extreme tenderness in either foot.  The examiner diagnosed pes planus, and stated that there were no other lower extremity deformities causing alteration of the weight bearing line.  The Veteran had decreased longitudinal arch height on weight-bearing, there was objective evidence of marked deformity in both feet, and there was marked pronation of the feet.  There was no inward bowing of the Achilles tendon, and no marked inward displacement and severe spasm of the Achilles tendon in either foot on manipulation.  Diagnostic testing was performed and the Veteran had documented arthritis in both feet.  The examiner found that the Veteran's pes planus did not impact her ability to work.  

At that same time, the Veteran was afforded another VA foot examination.  The Veteran was diagnosed with Hallux Valgus.  The examiner also found that the Veteran had bilateral metatarsalgia.  The Veteran reported pain in her feet while running and walking.  The Veteran did not have Morton's neuroma, hammer toes, hallux rigidus, or pes cavus.  The examiner found that the Veteran's foot disability did not have functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

In December 2016, the Veteran was afforded another VA examination.  Again, the examiner found that the Veteran had bilateral pes planus and plantar fasciitis.  The Veteran reported pain and numbness in her feet.  She stated that she had difficulty putting on shoes because of the swelling in her feet.  She stated that running, walking, and standing for long periods could not be done.  She further reported that flare-ups were painful, and had caused numbness in her left foot.  She stated that it was difficult to put pressure on her left foot, and that there was a sharp pain in her right foot that caused it to twitch.  She reported that during flare-ups, her feet would swell and that they had to be soaked for relief.

On physical examination, the Veteran had pain accentuated on use in both feet.  She had pain on use and manipulation of both feet.  She did not have swelling on use, and she did not have calluses.  The Veteran used arch supports to relieve symptoms; however, she remained symptomatic.  The Veteran did not have extreme tenderness of plantar surfaces, marked pronation, or inward bowing of the Achilles tendon in either foot.  The examiner found that the Veteran had decreased longitudinal arch height of both feet, but that there was no deformity other than pes planus.  The examiner found that the pain experienced on physical examination did contribute to functional loss.  The contributing factors were noted as pain on movement, weight-bearing, and non-weight-bearing.  The examiner stated that the Veteran was unable to walk, stand, or use both feet continuously for greater than 2-3 hours.  The examiner found that there was no restriction on sedentary work.

Further review of the record shows that the Veteran receives treatment at the VA Medical Center and from private providers for various disabilities, to include her bilateral pes planus and plantar fasciitis.  A review of the treatment notes of record show that the Veteran reports pain and use of pain medication for treatment.  However, there is no evidence of record in the treatment notes indicating that the Veteran had symptoms that were more severe than that noted in the various VA examination reports of record during the appeal period.

The Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for her bilateral pes planus and plantar fasciitis prior to July 10, 2013.  In this regard, there is no indication that the Veteran's symptoms were pronounces prior to that date.  There is no indication from the record that the Veteran had marked pronation, extreme tenderness, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  In fact, the Veteran was noted to have pain in both feet, but there was no tenderness, painful motion, weakness, edema, heat, redness, atrophy, or disturbed circulation in either foot.  Further, the Veteran was not limited in standing or walking as a result of her foot disabilities.  Therefore, an initial rating in excess of 30 percent for bilateral pes planus and plantar fasciitis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).

The Board finds that the Veteran is entitled to a rating of 50 percent for her bilateral pes planus and plantar fasciitis beginning July 10, 2013.  In this regard, beginning July 10, 2013, the Veteran's symptoms more closely approximate pronounced.  The Veteran was noted to experience significant pain and there was evidence that she had symptoms or marked pronation, and that her symptoms were not improved by orthopedics.  Further, the December 2016 VA examiner noted that the Veteran was limited to only 2-3 hours of standing or walking.  Therefore, the Board finds that a 50 percent rating is warranted for the Veteran's bilateral pes planus and plantar fasciitis for the period beginning July 10, 2013.  The 50 percent rating is the maximum allowable schedular rating for that disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).

The Board has considered assignment of a higher rating under another diagnostic code.  However, there is no indication from the record that the Veteran's symptoms are not adequately contemplated by the rating criteria used to evaluate pes planus.  Further, there is no evidence of pes cavus, or symptoms significant to warrant a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284, used for evaluation of foot injuries.  Therefore, the Board finds that a higher rating under another diagnostic code is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284 (2017).  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, to include an extraschedular rating for bilateral pes planus with planter fasciitis.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017).


ORDER

Entitlement to an initial compensable rating for rhinitis is denied.

Entitlement to an initial rating in excess of 30 percent prior to July 10, 2013, for pes planus and bilateral plantar fasciitis is denied.

Entitlement to a rating of 50 percent, but not higher, beginning July 10, 2013, for pes planus and bilateral plantar fasciitis is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

The Veteran has reported that she has experienced chest pain, frequent urination, hives, stomach cramps, respiratory issues, and weight gain.  The Veteran was afforded a VA examination for those disabilities in November 2011.  The examiner found that there was no sign of a skin disease.  In that regard, there was no acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis present.  Her chest was normal, with no rhonchi, rales, or wheezes.  Her expiratory phase was within normal limits.  Similarly, her heart was within normal limits.  Her heart examination revealed normal s1 and s2, with no evidence of s3 or s4.  There was normal rate and regular rhythm.  Further examination did not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  Electrocardiogram testing revealed no signs of left ventricular hypertrophy/dilation, and no arrhythmias.  Examination of her abdomen revealed no evidence of striae on the abdominal wall, nor an inguinal hernia.  Her bladder was not palpable.  Ultimately, the examiner found that for the Veteran's claimed hives, respiratory infection, stomach cramps, chest and heart condition, and weight gain condition there was no diagnosis because there was no pathology to render a diagnosis.  For the Veteran's urination claim, the examiner diagnosed the Veteran with polyuria of an unknown etiology.

While the Veteran stated that those disabilities were related to medication she took.  The record also reflects that the Veteran has service in the Persian Gulf.  As the Veteran has multiple symptoms without a diagnosis, the Veteran should be afforded an appropriate Gulf War examination to determine the nature and etiology of any currently present skin hives, chest pain, frequent urination, weight gain, stomach cramps, and respiratory issue to specifically include whether she has a disability that is manifested by such as a result of her service in the Persian Gulf.

With regard to the Veteran's claims of entitlement to increased ratings for her left shoulder, and right and left hand disabilities; the Board notes that in a recent decision the United States Court of Appeals for Veterans Claims (Court) found that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In other words, if there is not a discussion of those measurements in a VA examination report, the examination is inadequate, unless the examiner determines that those range of motion testing listed could not be conducted.  Correia v. McDonald, 28 Vet. App. 158 (2016).  A review of the record shows that the Veteran was most recently afforded a VA examination of her left shoulder in August 2013, and for her right and left hands in March 2015.  A review of those examination reports fails to show findings that are consistent with the holding in Correia.

Additionally, regarding the Veteran's right and left hand disabilities, the record reflects that the Veteran has been treated for trigger finger during the appeal.  As of now, it is unclear if the Veteran's bilateral trigger finger is a symptom of her service-connected right and left hand arthritis.  Indeed, the Veteran's representative raised that contention in a May 2015 correspondence.  Therefore, at her new VA examination of the hands, it should be determined whether the Veteran's bilateral trigger finger is a symptom of her service-connected right and left hand disabilities. 

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from her service-connected left shoulder, and right and left hand disabilities.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA Gulf War examination by a physician with sufficient expertise to determine the nature and etiology of any currently present skin hives, chest pain, frequent urination, weight gain, stomach cramps, and respiratory issues.  The Veteran's claims file should be made available to, and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to currently present skin hives, chest pain, frequent urination, weight gain, stomach cramps, and respiratory issues as to whether there is a 50 percent or better probability that any such disability is etiologically related to the Veteran's active service, to specifically include whether it is related to the Veteran's service in the Persian Gulf and/or undiagnosed illness resulting from such. 

The supporting rationale for all opinions expressed must be provided

3.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from her service-connected left shoulder disability.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner must provide all information required for rating purposes.

In assessing the severity of the left shoulder disability, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint.  

4.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from her service-connected right and left hand disabilities.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  Specifically, the examiner should discuss the May 2015 assertion that the Veteran has trigger finger symptoms that are related to her arthritis.

In assessing the severity of the bilateral hand disabilities, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint.  

5.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development found to be warranted. 

6.  Then, readjudicate the remaining issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


